DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claims 1 and 9, and cancelled claim 11.

 	The Applicant’s arguments with respect to claims #1-10 and 12-14 in the reply filed on May 31, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.  Claims 15-20 remain indicated as being allowable

Specification Objection
 	The specification is objected to because it lacks antecedent basis for the “second electrode” and “third electrode” meanings as intended by the claims.  In Applicant’s reply dated May 31, 2022, the “second electrode” is intended to correspond to EL1 in region TA and the “third electrode” is intended to correspond to EL2 in region EA.  However, the Specification states that the “second electrode” corresponds to EL2 and the “third electrode” corresponds to EL3.  

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-10, 12-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claims 1, 3, and 12, there is an inconsistency in the meanings of a “second electrode” and a “third electrode” in the claims as compared to the specification.  “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teaching may make an otherwise definite claim take on an unreasonable degree of uncertainty”.  See MPEP 2173.03.  Here, Applicant’s reply dated May 31, 2022 writes that the “second electrode” is intended to correspond to EL1 in region TA and the “third electrode” is intended to correspond to EL2 in region EA.  However, the Specification states that the “second electrode” corresponds to EL2 and the “third electrode” corresponds to EL3.  Therefore, an inconsistency in the meanings of “second electrode” and “third electrode” exists in the claims vis a vis the specification.
	
Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 15-20 are indicated as being allowable.  Jung et al. (U.S. Patent Publication No. 2021/0202612 A1), hereafter “Jung”, teaches in FIG. 6 a first area and a second area disposed adjacent to the first area in a plan view, and a deficient or dummy pixel in the second area.  See Jung, ¶ [0110].  However, Jung teaches the deficient or dummy pixel not including a first electrode, an emission layer, and a second electrode.  Id.  

No Prior Art Applied
 	No prior art has been applied to claims 1-10 12-14.  The Examiner was unable to find the limitations “a surface energy controlling layer disposed on the buffer layer to overlap the second electrode and not to overlap the first electrode; a third electrode disposed on the buffer layer to overlap the first electrode and not to overlap the surface energy controlling layer”.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829